205 Okla. 212 (1951)
236 P.2d 673
CHRISTENSEN et al.
v.
QUALITY OIL CO.
No. 35086.
Supreme Court of Oklahoma.
October 16, 1951.
Fred Davis, Oklahoma City, for plaintiffs in error.
John B. Ogden, Oklahoma City, for defendant in error.
JOHNSON, J.
Plaintiffs were in possession of certain property being operated as a filling station and brought an action against the Quality Oil Company to enforce an alleged contract and enjoin the company from commencing an action for possession of the property. A temporary injunction was issued by the trial court, and thereafter, on the 13th day of March, 1951, on motion duly presented by the Quality Oil Company to dissolve the temporary injunction, the court entered its order dissolving said temporary injunction and this appeal is from that order.
A motion to dismiss has been filed for the reason that the question involved has become moot. The motion must be sustained. After the order of the trial court dissolving the temporary injunction, defendant corporation filed an action in forcible entry and detainer and obtained possession of the premises. The present plaintiffs appealed and that appeal is now pending in the district court of Oklahoma county.
In Drummond v. City of Ada, 86 Okla. 32, 206 P. 200, it is stated:
"A court will not entertain an action to enjoin a party from doing that which he has already done."
In that action it was also held that the proceeding on appeal from a motion to dissolve the temporary restraining order had become moot. Such are the circumstances in the case at bar.
Appeal dismissed.